Affirmed as Modified and Opinion Filed May 2, 2017




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-16-00758-CR
                                      No. 05-16-00759-CR
                             RICKY WAYNE HANDY, Appellant
                                          V.
                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 283rd Judicial District Court
                                    Dallas County, Texas
                      Trial Court Cause Nos. F15-71808-T, F15-76320-T

                             MEMORANDUM OPINION
                        Before Justices Fillmore, Whitehill, and Boatright
                                  Opinion by Justice Whitehill
       Ricky Wayne Handy waived a jury, pleaded guilty to two robbery offenses, and pleaded

true to one enhancement paragraph contained in each indictment. After finding appellant guilty

and the enhancement paragraph true, the trial court assessed punishment at thirty years’

imprisonment in each case. On appeal, appellant’s attorney filed a brief in which she concludes

the appeals are wholly frivolous and without merit. The brief meets the requirements of Anders

v. California, 386 U.S. 738 (1967). The brief presents a professional evaluation of the record

showing why, in effect, there are no arguable grounds to advance. See High v. State, 573 S.W.2d
807, 811–12 (Tex. Crim. App. [Panel Op.] 1978). Counsel delivered a copy of the brief to

appellant. We advised appellant of his right to file a pro se response, but he did not file a pro se
response. See Kelly v. State, 436 S.W.3d 313, 319–21 (Tex. Crim. App. 2014) (identifying

duties of appellate courts and counsel in Anders cases).

       We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree

the appeals are frivolous and without merit. We find nothing in the record that might arguably

support the appeals.

       Although not an arguable issue, we note the trial court’s judgments incorrectly reflect

appellant pleaded true to a second enhancement paragraph and the trial court found a second

enhancement paragraph true. The indictment in each case alleged two prior felony convictions.

However, the State moved to strike the second enhancement paragraph in each case and the trial

court granted the motions. Accordingly, on our own motion, we modify the section of each

judgment entitled “plea to 2nd enhancement/habitual paragraph” and “findings on 2nd

enhancement/habitual paragraph” to show “N/A.” See TEX. R. APP. P. 43.2(b); Bigley v. State,

865 S.W.2d 26, 27–28 (Tex. Crim. App. 1993); Estrada v. State, 334 S.W.3d 57, 63–64 (Tex.

App.—Dallas 2009, no pet.).

       As modified, we affirm the trial court’s judgments.




                                                     /Bill Whitehill/
                                                     BILL WHITEHILL
                                                     JUSTICE

Do Not Publish
TEX. R. APP. P. 47
160758F.U05




                                               –2–
                                         S
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       JUDGMENT

RICKY WAYNE HANDY, Appellant                        On Appeal from the 283rd Judicial District
                                                    Court, Dallas County, Texas
No. 05-16-00758-CR          V.                      Trial Court Cause No. F15-71808-T.
                                                    Opinion delivered by Justice Whitehill.
THE STATE OF TEXAS, Appellee                        Justices Fillmore and Boatright participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is MODIFIED
to show:

         The section entitled “Plea to 2nd Enhancement/Habitual Paragraph” is modified to show
“N/A.”

      The section entitled “Findings on 2nd Enhancement/Habitual Paragraph” is modified to
show “N/A.”

         As modified, we AFFIRM the trial court’s judgment.


Judgment entered May 2, 2017.




                                              –3–
                                         S
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       JUDGMENT

RICKY WAYNE HANDY, Appellant                        On Appeal from the 283rd Judicial District
                                                    Court, Dallas County, Texas
No. 05-16-00759-CR          V.                      Trial Court Cause No. F15-76320-T.
                                                    Opinion delivered by Justice Whitehill.
THE STATE OF TEXAS, Appellee                        Justices Fillmore and Boatright participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is MODIFIED
to show:

         The section entitled “Plea to 2nd Enhancement/Habitual Paragraph” is modified to show
“N/A.”

      The section entitled “Findings on 2nd Enhancement/Habitual Paragraph” is modified to
show “N/A.”

         As modified, we AFFIRM the trial court’s judgment.


Judgment entered May 2, 2017.




                                              –4–